Title: To Benjamin Franklin from William Hodgson, 14 October 1782
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 14 Oct 1782
I have recd your two favors of the 25th & 30th Ultimo, it rejoices me much to hear you are getting the better of your late Complaints, the World cannot afford to part with you yet— You must not sing the Nunc Dimittis, untill you have compleated that great & glorious work which is to teach future Kings & Ministers that the Liberties & propertys of Mankind are not to be trifled with for their sport & Amusements.
By this Conveyance you will receive another Box of pepper Mint Drops each parcell cost 8 s.— the whole of course 16 s.


I have been at the Secretarys Office relative to the Exchange of Americans here for those you furnish me a List of that are carried into LOrient— I was told that your request shou’d be complyed with & that as soon as a Vessell cou’d be got ready the Americans here shou’d be sent to LOrient I believe that there are about 120 prisoners here at present most of the persons you enquire after went in the last Cartells to America Capt Houston has left Forton without Leave Mr Wren had recommended him to me before I recd your Letter & I advanced him £10 10 s. on his Bill on Messrs Cummins & Macartny of LOrient (at my own Risque) & I now inclose you the said Bill to gether with a Letter which I have written to the above Gentlemen, wherein I request the favor of them to give me some Information in a matter in which I am interested, if you will be so obliging as to second my request to them I shall esteem it a favor.
If the above Bill in LOrient is honored you will please to apply the whole or what part you please to Mr Wright for the Picture, which when proper Opportunity offerrs, I am expecting, I thank you for your hint about publick Affairs—I cannot see that the French Minister will be warranted in continuing the War, for Interests foreign to the Original Dispute with you & your Affairs once agreed upon I woud hope other lesser Matters will be adjusted, not but to be sure it will be a work of some Time, I shall depend upon your Kindness for future necessary Information of the progress of Things.
I have nothing new to inform you of— You woud no doubt be surprised at reading Carlton & Digbys Letter because you woud see that they therein mention certain propositions & Terms relative to the Exchange of Prisoners that have not the least Foundation in point of Fact. Where the Blunder lies is difficult to say, but the Minister was much hurt at it, I am with the greatest Respect & Esteem Dr sr your most obliged & Hble Servt
William Hodgson
 
Addressed: To / His Excellency / Benj Franklin Esqr / á Passy
